SULLIVAN, Judge
(concurring):
I join the excellent opinion of my Brother, Judge Everett, and only write to highlight the fact that our Court must be accountable and responsible enough to step forward to correct the effect of this law which increased the punishment of Major Goldsmith. We should use our broad jurisdiction under the Uniform Code of Military Justice to correct injustices like this and we need not wait for another court to perhaps act. As was said in Isaiah 6:8:
Also I heard the voice of the Lord, saying, ‘Whom shall I send, and who will go for us?’ Then said I, ‘Here am I; send me.’
(Emphasis added.)
Our Court has the responsibility of protecting the rights of all servicemembers in court-martial matters. We should not shirk from this duty when a “second punishment,” directly tied to his court-martial, is imposed on Major Goldsmith by an ex post facto law issued after his court-martial.